
	
		II
		Calendar No. 1046
		110th CONGRESS
		2d Session
		S. 3103
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2008
			Mr. Biden (by request)
			 (for himself, Mr. Lugar, and
			 Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			September 23
			 (legislative day, September 17), 2008
			 Reported by Mr. Dodd,
			 without amendment
		
		A BILL
		To amend the Iran, North Korea, and Syria
		  Nonproliferation Act to allow certain extraordinary payments in connection with
		  the International Space Station.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Space Station
			 Payments Act of 2008.
		2.Authority to make
			 certain extraordinary payments in connection with the International Space
			 StationSection 7(1)(B) of the
			 Iran, North Korea, and Syria Nonproliferation Act (Public Law 106–178; 50
			 U.S.C. 1701 note) is amended—
			(1)by striking
			 except that such term does not mean payments and inserting the
			 following:
				
					except that such term does not
			 mean—(i)payments
					;
			(2)by striking
			 or contract related thereto. and inserting or contract
			 related thereto; or; and
			(3)by adding at the
			 end the following new clause:
				
					(ii)payments in cash
				or in kind made or to be made by the United States Government between January
				1, 2012, and reentry into Earth’s atmosphere of the International Space Station
				at its end of life, for work to be performed or services to be rendered during
				that period necessary to meet United States obligations under the Agreement
				Concerning Cooperation on the Civil International Space Station, with annex,
				signed at Washington January 29, 1998, and entered into force March 27, 2001,
				or any protocol, agreement, memorandum of understanding, or contract related
				thereto, except that this clause does not allow for payments in cash or in kind
				to be made by the United States Government for—
						(I)any cargo
				services provided by a Progress vehicle; or
						(II)any crew
				transportation or rescue services provided by a Soyuz vehicle after—
							(aa)the Orion Crew
				Exploration Vehicle reaches full operational capability; or
							(bb)a
				United States commercial provider of crew transportation and rescue services
				demonstrates the capability to meet mission requirements of the International
				Space
				Station.
							.
			
	
		September 23 (legislative day, September 17),
		  2008
		Reported without amendment
	
